Opinion of ti-ie Court by
Judgr Hardin :
When the appellant, as ■ creditor of Oscar H. Burbridge,. attached his funds in the appellee’s hands as his agent, the latter, in danger of irreparable loss as his surety, had an equitable right to retain the fund for indemnity and to enjoin any appropriation of it by Burbridge’s creditors without such indemnity. The appellant’s attachment was therefore subject to that pre-existing equity,' and the circuit court did not err in discharging the attachment on that ground.
Wherefore, the judgment is affirmed.